NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT

TINA ZAFFUTO, as Personal                )
Representative of the Estate of          )
ROBERT T. ZAFFUTO,                       )
                                         )
             Appellant,                  )
                                         )
v.                                       )         Case No. 2D17-3773
                                         )
ST. JOSEPH'S HOSPITIAL, INC.,            )
                                         )
             Appellee.                   )
                                         )
                                         )

Opinion filed November 7, 2018.

Appeal from the Circuit Court for
Hillsborough County; Michelle Sisco,
Judge.

Ralph L. Gonzalez and C. Steven Yerrid
of The Yerrid Law Firm, Tampa, for
Appellant.

Jason M. Azzarone, Barbara Chapman,
and Louis J. La Cava of La Cava &
Jacobson, Tampa, for Appellee.


PER CURIAM.


             Affirmed.


MORRIS, SALARIO, and ATKINSON, JJ., Concur.